                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: SOCIETY INSURANCE CO.                   )
 COVID-19 BUSINESS INTERRUPTION                 )   MDL No. 2964
 PROTECTION INSURANCE                           )
 LITIGATION                                     )   Master Docket No. 20-cv-5965
                                                )
                                                )   Judge Edmond E. Chang
                                                )
                                                )   Magistrate Judge Jeffrey I. Cummings
 This Document Relates to All Cases             )



             [PROPOSED] ORDER CONCERNING PRE-TRIAL SCHEDULE

       The parties have met and conferred in good faith on the subject of discovery issues, and

the Court hereby enters the following pre-trial schedule:



 DEADLINE                                                   DATE

 A. Settlement Discussions/Mediation Deadlines

    1. Parties to exchange the names of proposed            March 12, 2021
       mediators.

    2. Parties to agree on selection of mediator.           March 22, 2021
    3. The Parties shall exchange documents           March 23, 2021
       necessary for a meaningful settlement dialogue
       including (a) all reinsurance agreements and
       arrangements that will or may serve to
       reimburse, indemnify, or pay on its behalf of
       Defendant any obligations to policyholders
       insured under policies containing the
       Businessowners Special Property Coverage
       Form as of March 16, 2020; (b) the number of
       policyholders insured under all policies
       containing the Businessowners Special Property
       Coverage Form as of March 16, 2020; and (c)
       the gross written premium charged with respect
       to each of the policies identified above.



                                                1
   4. Date before which initial mediation session         April 9, 2021
      shall proceed.

B. Pleading Deadlines

   1. Plaintiffs to file and serve Master Complaint(s)    March 26, 2021

   2. Society to file responsive pleading(s) to Master    April 9, 2021
      Complaint(s). If Society moves to dismiss the
      Master Complaint(s), its motion shall not
      exceed 25 pages

   3. Plaintiffs shall file their response(s) in          April 23, 2021
      opposition, not to exceed 25 pages.

   4. Society shall file its reply brief(s), not to exceed April 30, 2021
      12 pages.

   5. Society to file and serve any motion seeking        March 23, 2021
      interlocutory appeal pursuant to 28 U.S.C.
      1292(b).

   6. Plaintiffs to file Response to any motion           April 6, 2021
      seeking interlocutory appeal.

   7. Society to file Reply.                              April 13, 2021

   8. Plaintiffs shall file their Motion for Class        One or before February 17, 2022
      Certification.

   9. Society shall file their Response to same.          30 days after Plaintiffs’ filing of
                                                          their Motion for Class Certification
   10. Plaintiffs shall file their Reply.                 14 days after Society’s filing of its
                                                          Response in opposition to Plaintiffs’
                                                          Motion for Class Certification
C. Rule 26 and Common Issue Discovery

   1. Deadline for service of written fact discovery.     No sooner than March 12, 2021 and
                                                          no later than September 16, 2021


   2. Deadline for exchange of initial disclosures        March 23, 2021
      pursuant to Fed. R. Civ. P. 26(a)(1).




                                                   2
   3. Deadline for Parties to submit a proposed          March 26, 2021
      Protective Order.

   4. Deadline for Parties to submit a proposed ESI      March 26, 2021
      protocol.

   5. Deadline for Completion of Fact Discovery          October 1, 2021

   6. Deadline for the Parties’ Designation of Experts November 1, 2021
      and Service of Rule 26 Expert Reports

   7. Deadline for designation of rebuttal experts.      December 1, 2021

   8. Deadline for depositions of experts.               January 17, 2022

   9. Deadline for Completion of Expert Discovery.       January 17, 2022

D. Dispositive/Daubert Motion Deadlines

   1. Service and filing of Dispositive/Daubert          January 31, 2022
      Motions and Supporting Memoranda

   2. Service and filing of Responses to                 February 14, 2022
      Dispositive/Daubert Motions and Supporting
      Memoranda

   3. Service and filing of Reply Memoranda (if any)     March 1, 2022
      in Support of Dispositive/Daubert Motions

E. Pre-Trial Submissions

   1. Service and filing of Proposed Jury                April 1, 2022
      Instructions, Verdict Form, Final Witness Lists,
      Final Exhibit Lists.

   2. Service and filing of Objections to Proposed       April 15, 2022
      Jury Instructions, Special Verdict Form, Final
      Witness Lists, Final Exhibit Lists.

   3. Service and filing of Replies to Objections to     May 29, 2022
      Proposed Jury Instructions, Special Verdict
      Form, Final Witness Lists and Final Exhibit
      Lists.

F. Pre-Trial Motions in Limine Deadlines




                                              3
    1. Service and filing of Motions in Limine and         April 1, 2022
       Supporting Memoranda

    2. Service and filing of Responses to Motions in       April 15, 2022
       Limine and Supporting Memoranda

    3. Service and filing of Reply Memoranda (if any)      May 29, 2022
       in Support of Motions in Limine

 G. Final Pre-Trial Conference: The Court will set a       April 1, 2022
 date for a Final Pre-Trial Conference on or after:

 H. Trial Ready: The matter will be considered trial       June 1, 2022
 ready and the Court will set a trial date on or after:

                                                     IT IS SO ORDERED.

                                                     Signed March ____, 2021.


                                                     __________________________________
                                                     HONORABLE EDMOND E. CHANG
                                                     UNITED STATES DISTRICT JUDGE


Submitted by:

/s/ Adam J. Levitt
Adam J. Levitt
DICELLO LEVITT GUTZLER LLC
Ten North Dearborn Street, Sixth Floor
Chicago, Illinois 60602
Telephone: 312-214-7900
alevitt@dicellolevitt.com

/s/ Timothy W. Burns________
Timothy W. Burns
BURNS BOWEN BAIR LLP
One South Pinckney Street, Suite 930
Madison, Wisconsin 53703
Telephone: 608-286-2302
tburns@bbblawllp.com

/s/ Shannon M. McNulty_____
Shannon M. McNulty
CLIFFORD LAW OFFICES, P.C.


                                                4
120 North LaSalle Street, #3100
Chicago, Illinois 60602
Telephone: 312-899-9090
smm@cliffordlaw.com

/s/ W. Mark Lanier _________
W. Mark Lanier
THE LANIER LAW FIRM PC
10940 West Sam Houston Parkway North, Suite 100
Houston, Texas 77064
Telephone: 713-659-5200
WML@lanierlawfirm.com

/s/ Shelby S. Guilbert, Jr.______
Shelby S. Guilbert, Jr.
MCGUIRE WOODS LLP
1230 Peachtree Street, N.E., Suite 2100
Atlanta, Georgia 30309
Telephone: 404-443-5500
SGuilbert@mcguirewoods.com

Plaintiffs’ Co-Lead Counsel

Dated: March 8, 2021




                                          5
